



Exhibit 10.6


FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of February 20, 2020, among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), each Lender
(defined below) party hereto, and BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”), Swing Line Lender, and L/C Issuer (the
Administrative Agent, the Swing Line Lender, the L/C Issuer, and Lenders are
each a “Credit Party” and collectively “Credit Parties”).


R E C I T A L S


A.The Borrower, the Parent REIT, certain guarantors (each, a “Guarantor” and
collectively “Guarantors”), the Administrative Agent, the Swing Line Lender, the
L/C Issuer, and certain lenders (each, a “Lender” and collectively, “Lenders”)
are parties to that certain Fourth Amended and Restated Credit Agreement dated
as of October 13, 2017 (as modified, amended, renewed, extended, or restated
from time to time, the “Credit Agreement”).


B.The Borrower, the Parent REIT, and Guarantors (each, a “Loan Party” and
collectively, the “Loan Parties”) have requested that Credit Parties modify
certain provisions contained in the Credit Agreement, and each of the
Administrative Agent and the Required Lenders has agreed to such modifications,
subject to the terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.Terms and References. Unless otherwise stated in this Amendment (a) terms
defined in the Credit Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to the Credit Agreement’s
sections.


2.
Amendments to the Credit Agreement.



(a)Section 1.01 of the Credit Agreement is hereby amended to add the following
definition in the appropriate alphabetical order:


“Covered Entity” has the meaning specified in Section 10.23(b).


(b)Section 2.03(a)(i) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:


(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of any Loan Party or any Subsidiary of
the Borrower, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower, any
other Loan Party, or any Subsidiary of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all L/C Obligations, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all Swing Line Loans shall not
exceed such Revolving Credit





--------------------------------------------------------------------------------





Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.


(c)    Section 2.03(b)(ii) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent, any Loan Party, or
any Subsidiary of the Borrower, at least one Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Section 4 shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Loan Party or Subsidiary of the Borrower) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Letter of Credit.


(d)    Section 2.03(k) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:


(k) Letters of Credit Issued for Loan Parties Other than the Borrower and for
Subsidiaries of the Borrower. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, any Subsidiary of the Borrower or a Loan Party (other than the Borrower),
the Borrower shall be obligated to reimburse the L/C Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of the Loan Parties or
any Subsidiary of the Borrower inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Loan Parties and such Subsidiaries.


(e)    A new Section 5.27 is added after Section 5.26 of the Credit Agreement as
follows:


5.27 Covered Entities. No Loan Party is a Covered Entity.


(f)    A new Section 10.23 is added after Section 10.22 of the Credit Agreement
as follows:


10.23    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):







--------------------------------------------------------------------------------





(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)
As used in this Section 10.23, the following terms have the following meanings:



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


3.
Amendments to other Loan Documents.

(a)All references in the Loan Documents to the Credit Agreement shall henceforth
include references to the Credit Agreement, as modified and amended hereby, and
as may, from time to time, be further amended, modified, extended, renewed,
and/or increased.


(b)Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.


4.Conditions Precedent. This Amendment shall not be effective unless and until:
(a) the Administrative Agent receives fully executed counterparts of this
Amendment signed by the Borrower, the Parent REIT, the Administrative Agent, and
the Required Lenders; (b) the representations and warranties in the Credit
Agreement, as amended by this Amendment, and each other Loan Document are true
and correct in all material respects on and as of the date of this Amendment as
though made as of the date of this Amendment except to the extent that (i) any
of them speak to a different specific date, in which case they shall be true and
correct in all material respects on and as of such earlier date; provided, that
for purposes of this Amendment, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement, or (ii) the facts on
which any of them were based have been changed by transactions contemplated or
permitted by the Credit Agreement; (c) the Administrative Agent receives payment
of all reasonable fees and expenses of the Administrative Agent in connection
with this Amendment; and (d) after giving effect to this Amendment, no Default
exists.





--------------------------------------------------------------------------------







5.Ratifications. Each of the Parent REIT and the Borrower, on behalf of itself
and each other Loan Party, (a) ratifies and confirms all provisions of the Loan
Documents as amended by this Amendment, (b) ratifies and confirms that all
guaranties, assurances, and liens granted, conveyed, or assigned to or for the
benefit of the Credit Parties under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee, assure, and secure full payment and performance of the present and
future obligations of the Borrower under the Credit Agreement and the other Loan
Documents, and (c) agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record such additional documents, and
certificates as the Administrative Agent may request in order to create,
perfect, preserve, and protect those guaranties, assurances, and liens.


6.Representations. Each of the Parent REIT and the Borrower, on behalf of itself
and each other Loan Party, represents and warrants to the Credit Parties that as
of the date of this Amendment:
(a)this Amendment has been duly authorized, executed, and delivered by each
applicable Loan Party;
(b)no action of, or filing with, any governmental authority is required to
authorize, or is otherwise required in connection with, the execution, delivery,
and performance by any Loan Party of this Amendment except for those which have
been obtained; (c) the Loan Documents, as amended by this Amendment, are valid
and binding upon each Loan Party and are enforceable against each Loan Party in
accordance with their respective terms, except as limited by Debtor Relief Laws;
(d) the execution, delivery, and performance by each applicable Loan Party of
this Amendment does not require the consent of any other Person and do not and
will not constitute a violation of any laws, agreements, or understandings to
which any Loan Party is a party or by which any Loan Party is bound except for
those which have been obtained; (e) all representations and warranties in the
Loan Documents are true and correct in all material respects except to the
extent that (i) any of them speak to a different specific date, in which case
they shall be true and correct in all material respects on and as of such
earlier date; provided, that for purposes of this Amendment, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Credit Agreement, or (ii) the facts on which any of them were based have been
changed by transactions contemplated or permitted by the Credit Agreement; and
(f) no Default exists.


7.Continued Effect. Except to the extent amended hereby, all terms, provisions
and conditions of the Credit Agreement and the other Loan Documents, and all
documents executed in connection therewith, shall continue in full force and
effect and shall remain enforceable and binding in accordance with their
respective terms.


8.Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed -- and its
performance enforced -- under New York law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts (originals or facsimile copies followed by originals) with the same
effect as if all signatories had signed the same document, and all of those
counterparts must be construed together to constitute the same document.


9.ENTIRETIES. THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THE CREDIT
AGREEMENT AS AMENDED BY THIS AMENDMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


10.Parties. This Amendment binds and inures to the Borrower, the Parent REIT,
and each Credit Party, and their respective successors and permitted assigns.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]





--------------------------------------------------------------------------------







EXECUTED as of the date first stated above.




BORROWER:                    
PEBBLEBROOK HOTEL, L.P., a Delaware
limited partnership


By:    PEBBLEBROOK HOTEL TRUST, a Maryland Real Estate Investment Trust, its
general partner




By:    /s/ Raymond D. Martz
Name: Raymond Martz
Title: Executive Vice President and Chief Financial Officer








PARENT REIT:                    


By:    PEBBLEBROOK HOTEL TRUST, a Maryland Real Estate Investment Trust, its
general partner




By:    /s/ Raymond D. Martz
Name: Raymond Martz
Title: Executive Vice President and Chief Financial Officer






























































Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust





--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:                
BANK OF AMERICA, N.A., as the Administrative Agent,
the L/C Issuer, the Swing Line Lender and a Lender


By: /s/ Roger C. Davis
Name: Roger C. Davis
Title: Senior Vice President


























































































Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust





--------------------------------------------------------------------------------







LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Mark F. Monahan
Name: Mark F. Monahan
Title: Senior Vice President


























































































Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust





--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION, as
a Lender


By: /s/ Lori Y. Jensen
Name: Lori Y. Jensen
Title: Senior Vice President












































































































Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust





--------------------------------------------------------------------------------





        
RAYMOND JAMES BANK, N.A., as a Lender
By: /s/ Matt Stein
Name: Matt Stein
Title: Senior Vice President










































































































Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust







--------------------------------------------------------------------------------









REGIONS BANK, as a Lender


By: /s/ Ghi S. Gavin
Name: Ghi S. Gavin
Title: Senior Vice President










































































































Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust







--------------------------------------------------------------------------------







TD BANK, N.A., as a Lender


By: /s/ Michael Duganich
Name: Michael Duganich
Title: Vice President


































































Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust





--------------------------------------------------------------------------------







BANK OF MONTREAL, as a Lender


By: /s/ Gwendolyn Gatz
Name: Gwendolyn Gatz
Title: Director






































































Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement
Pebblebrook Hotel, L.P./Pebblebrook Hotel Trust



